J-A20030-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                            IN THE SUPERIOR COURT OF
                                                               PENNSYLVANIA
                            Appellee

                       v.

RUBEN M. COLLAZO,

                            Appellant                         No. 3210 EDA 2014


           Appeal from the Judgment of Sentence October 23, 2014
               In the Court of Common Pleas of Monroe County
             Criminal Division at No(s): CP-45-SA-0000089-2014


BEFORE: DONOHUE, SHOGAN, and WECHT, JJ.

MEMORANDUM BY SHOGAN, J.:                                 FILED OCTOBER 07, 2015

       Appellant, Ruben M. Collazo, appeals pro se from the judgment of

sentence entered following a de novo summary appeal to the Court of

Common Pleas of Monroe County. We affirm.1

       In December of 2010, at the Mount Airy Casino in Paradise Township,

Appellant was witnessed distributing business cards that advertised his

website. Because solicitation is not permitted at the casino, security ejected

Appellant from the property and directed him not to return.               Additionally,

Mr. Trevor    Tasetano,     a   security       manager   at   Mount   Airy,   personally
____________________________________________


1
    On July 22, 2015, Appellant filed a motion for continuance in this Court
that appears to be a copy of a motion for a continuance in a separate case
filed at Monroe County criminal docket number CP-45-CR-2279-2014. As
that case is not before this Court and because it has no bearing on the case
at bar, Appellant’s motion is DENIED.
J-A20030-15


telephoned Appellant and advised him that he had violated Mount Airy policy

and was now barred from the premises.

      Despite this bar, on or about November 29, 2013, Mount Airy security

officers were advised by casino employees that Appellant was again on the

property.   Mount Airy security then called the State Police to report a

suspected trespasser.

      Appellant was charged with criminal trespass and found guilty.

Thereafter, Appellant filed a summary appeal from his conviction, and the

trial court held a de novo trial. On October 23, 2014, the trial court found

Appellant guilty of criminal trespass and imposed a fine of $300.00.     This

timely appeal followed.

      On November 25, 2014, the trial court directed Appellant to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b).    On December 15, 2014, Appellant, pro se, filed a document

entitled “Defendant’s Concise Statement.”        In the concise statement,

Appellant averred that the verdict was based on unsupported allegations, the

trial court erred in applying 4 Pa.C.S. § 1515 of the Pennsylvania Race Horse

Development and Gaming Act, and Mount Airy infringed on Appellant’s

freedom of religion. Concise Statement, 12/15/14, at 1-2. However, in his

pro se appellate brief, Appellant has raised only his challenge concerning the

alleged violation of 4 Pa.C.S. § 1515. Appellant’s Brief at 8-9. Therefore,

the balance of Appellant’s claims of error, which were raised in the Pa.R.A.P.


                                    -2-
J-A20030-15


1925(b) statement, are deemed waived due to his failure to present them in

the statement of questions involved. See Pa.R.A.P. 2116(a) (“No question

will be considered unless it is stated in the statement of questions involved

or is fairly suggested thereby.”).

       We have reviewed the briefs of the parties, the relevant law, the

certified record before us on appeal, and the thorough opinion of the trial

court dated January 7, 2015. While the trial court provided Appellant ample

opportunity to present his defense and challenge the Commonwealth’s case,

Appellant’s attack on 4 Pa.C.S. § 1515 is both misplaced and wholly

inaccurate.2 As the trial court explained at both the summary appeal and in

its opinion, 4 Pa.C.S. § 1515 does not prevent Mount Airy from ejecting

individuals who disrupt the casino’s operations. It is our conclusion that the

issues presented by Appellant lack merit, and the trial court’s opinion aptly

disposes of Appellant’s claims raised on appeal.

       Accordingly, we affirm the judgment of sentence on the basis of the

trial court’s opinion and adopt its reasoning as our own.       The parties are

directed to attach a copy of that opinion in the event of further proceedings

in this matter.
____________________________________________


2
    While this Court is willing to liberally construe materials filed by a pro se
litigant, pro se status confers no special benefit upon the appellant.
Commonwealth v. Adams, 882 A.2d 496, 498 (Pa. Super. 2005) (citation
omitted). “To the contrary, any person choosing to represent himself in a
legal proceeding must, to a reasonable extent, assume that his lack of
expertise and legal training will be his undoing.” Id.



                                           -3-
J-A20030-15


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2015




                                 -4-
                                                                       Circulated 09/25/2015 12:03 PM




                    COURT OF COMMON PLEAS OF MONROE COUNTY
                          FORTY-THIRD JUDICIAL DISTRICT
                        COMMONWEAL TH OF PENNSYLVANIA


                                                                                                        I
                                                                                                        \·
                                                                                                        I
COMMONWEALTH OF PENNSYLVANIA:                      NO. 89 SA 2014

              vs.

RUBEN M. COLLAZO,

                       Defendant                 : PA.R.A.P.1925(a)




                        OPINION PURSUANT TO PA.R.A.P.1925(a)

               This matter involved a Summary Appeal, heard de novo by this Court on October

23, 2014. The Defendant, Ruben Collazo appeared prose. The Commonwealth, through the

Monroe County District Attorney's Office, presented testimony in support of a citation issued to

the Defendant under 18 Pa.C.S.A.   §3503(b)(l), for criminal trespass. The alleged criminal

trespass occurred on the premises of the Mount Airy Casino and Resort (hereafter Mt. Airy

Casino) in Paradise Township, Monroe County, Pennsylvania. The Defendant was found guilty

of the offense following a bench trial and has appealed the matter to the Superior Court. This

Opinion is in support of our Order entered October 23, 2014 finding the Defendant guilty of

criminal trespass and imposition of a $300 fine plus costs.

               The Defendant filed a timely appeal to this Court's Order. On November 25,

2014, this Court entered an Order requiring the Defendant (Appellant on appeal) to file and serve

on the Court, his Concise Statement of Matters on Appeal. On or about December 12, 2014, this

Court was served with Defendant's Concise . Statement. The Defendant cites numerous
                                                                             Circulated 09/25/2015 12:03 PM




challenges to this Court's Order, some of which do not appear germane to the underlying charge

of criminal trespass. The Defendant also cites fourteen (14) "Additional Facts", many of which

were not testified to at the time of trial. Defendant appears to raise the following issues:

                      A. The verdict was based upon unsupported allegations
               and hearsay;

                       B. That §1515 of the Pennsylvania Race Horse
               Development and Gaming Act or 58 Pa. Code §50l(a) applies,
               barring a finding under 18 Pa. C.S.A. §3503(1:>)(l), of criminal
               trespass;

                       C. A constitutional challenge that Defendant was subject to
               discrimination due to religion.

               We have reviewed the testimony in this case and find as follows: The Defendant

was cited for criminal trespass for entering the Mt. Airy Casino premises after receiving notice

prohibiting him from being on the premises. The Defendant acknowledged receipt of the notice

not to be on Mt. Airy Casino property. The Defendant acknowledged he was on Mt. Airy Casino

property after receiving the notice prohibiting him from being on the property.

               The charge of criminal trespass under 18 Pa. C.S.A. §3503(b)(l),      is defined as

follows:

                       "(b ). Defiant trespasser.

                       (1) A person commits an offense if, knowing that he is not
               licensed or privileged to do so, he enters or remains in any place as
               to which notice against trespass is given by:

                             1.   actual communication to the actor."

18 Pa. C.S.A. §3503(b)(l).


               The facts at time of trial were largely uncontradicted. Mt. Airy Casino is a private

resort and gaming property located in Paradise Township, Momoe County, Pennsylvania.




                                                     2
.     '
                                                                                Circulated 09/25/2015 12:03 PM




    (Commonwealth's Exh. 3 - citation issued to Defendant). Mr. Tasetano, employed as the

    security shift manager, testified to the following. In or about December 2010, an individual was

    observed handing out business cards with a website address thereon, inside the Mt. Airy Casino
                                                                                                                 I
                                                                                                                 j
    building. (N.T. 5). Mr. Tasetano investigated who the website belonged to and identified the                 i..
                                                                                                                 i


    person operating it was the Defendant, Ruben Collazo. (N.T. 5-6). Mr. Tasetano called Mr. ·

    Collazo on or about December 16 or 17, 2010, to advise him that he had violated the no

    solicitation policy of Mt. Airy Casino, and that he was no longer permitted on the premises.

    (N.T. 6). Mr. Tasetano testified that the Defendant stated during the call that he was on a

    mailing list of Mt. Airy Casino, to which Mr. Tasetano responded he would be removed from the

    mailing list. (Id.). The Defendant did not dispute that he was advised in December 2010 that he

    was no longer permitted on the premises. (The Defendant also attached to his Concise Statement

    a letter from Mt. Airy Casino dated December 24, 2010 that he was no longer permitted on the

    Mt. Airy Casino premises, although it was not includedin testimony before this Court).

                  On or about 11/29/13, Mr. Tasetano was advised by Mt. Airy Casino employees

    that the Defendant was on the property. (N.T. 7). Based upon this information, Mr. Tasetano

    approached the Defendant in the Mt. Airy Casino building and requested his identification,

    because the Defendant was not to be on the property. The Defendant showed Mr. Tasetano a

    driver's license with the last name of "Aviles". (N.T. 8). Mr. Tasetano had never met the

Defendant before, but called the state police to report a suspected trespasser. Mr. Tasetano ·

testified that Trooper Victor Ortalano responded to the call. Mr. Tasetano was shown a photo

line-up of eight (8) individuals, including the Defendant, and he was able to identify the

Defendant as the individual who was on the property and had produced the identification with




                                                    3
                                                                                           Circulated 09/25/2015 12:03 PM




the last name "Aviles". (N.T. 9-10). Mr. Tasetano also identified the Defendant at trial as the

person he encountered on Mt. Airy Casino property on November 29, 2013. (Id.)

                    Trooper Ortalano also testified at time of trial. He was a Pennsylvania State

Trooper appointed to a post at Mt. Airy Casino through the gaming commission.1 Trooper

Ortalano testified to the following. He was called to investigate an alleged criminal trespass by

the Defendant on November 29, 2013. (N.T. 17). Trooper Ortalano's investigation found that

the Defendant was using the name "Aviles" and had a player's club card with the name "Aviles"

on it; that the Defendant was not allowed on the property; that a photo array of the Defendant

shown to Mr. Tasetano and one other Mt. Airy Casino employee provided a positive

identification of the Defendant on the property; and that surveillance video from Mt. Airy

Casino, viewed by Trooper Ortalano, showed the Defendant on the property on November 29,

2013. (N.T. 18-20). Trooper Ortalano cited the Defendant in March 2014 with Criminal

Trespass. (N.T. 23). We found the testimony of Mr. Tasetano and Trooper Ortalano to be

credible.

                    The Defendant testified in this matter as well. He stated he had a website for

problem gambling; that he was banned from Mt. Airy Casino for handing out cards for his ·

website on Mt. Airy Casino property (although he denied doing so); that the ban was because the

Vice President of Operations for Mt. Airy Casino, Mr. Magda, did not like the content of the

website; and that he should not have been banned from the property in 2010. (N.T. 30-36). The

Defendant further testified that he was informed he had been evicted from the premises due to an

incident on December 17, 2010 (N.T. 37) and that he was on the property on November 29,

2013. (N.T. 37).


I
    Trooper Ortalano served in the Pennsylvania State Police until retiring in 2014. (NT 17).




                                                           4
                                                                             Circulated 09/25/2015 12:03 PM




                The crime of defiant trespass merely requires that a person enter a place with                I

knowledge of a lack of license or privilege to do so. Commonwealth v. Davis, 17 A.3d 390 (Pa.                 I[
Super. 2011). Here, the Commonwealth witnesses and the Defendant all testified the Defendant                  [
                                                                                                              Il. ..
was banned from being on the premises in 2010, that the Defendant had actual notice of such,

and that the Defendant was present on the premises on November 29, 2013. The Defendant also

used a false identification on November 29, 2013, as further evidence that he knew he was not to

be on the property. The Defendant argues he was not present at Mt. Airy Casino. on December

17, 2010, and therefore, should not have been banned due to the alleged incident. However, we

find Mr. Tasetano's testimony credible that the Defendant was the individual handing out

business cards on the premises. There was no restriction placed on the length of time between

when the Defendant was banned, and when he returned to the property. Mt. Airy Casino had the

right to ban or prohibit people from the premises. The only issue is whether or not the Defendant

was banned and informed of the ban, and ifhe returned to the premises thereafter. All of the

testimony indicated the Defendant was banned, had notice, and that he returned to the premises,

Therefore, the facts supported the finding that the Defendant was guilty under 18 Pa. C.S.A.

§3 503(b )(1 ), criminal trespass.

                The Defendant's Concise Statement raises an issue under § 1515 of the

Pennsylvania Race Horse Development and Gaming Act, 4 Pa. C.S.A. § 1101 et seq. The section

cited deals with repeat offenders excludable from licensed gaming facilities. (Mt. Airy Casino is

a licensed gaming facility). However, § 1515 in no way limits or prohibits the citation that was

issued to the Defendant. In fact, § 1515, in addition to allowing a licensed facility to exclude or

eject any person known to have been convicted of a misdemeanor or felony committed at any

licensed facility, also allows facilities to exercise the common law right to exclude or eject




                                                  5
                                                                            Circulated 09/25/2015 12:03 PM




permanently, any person disrupting operations. The Defendant's reliance on this section to.argue

there must be repeated offenses in order to exclude him from the property is misplaced.

               The Defendant next contends that because each gaming facility has an obligation

to develop procedures to identify and provide information to compulsive and problem gambling

behavior under 58 Pa. Code §50l(a), he should have been allowed to promote his website.

Again, Defendant's reliance on those regulations is misplaced. The Defendant apparently

believes that an obligation of a licensee to have policies and procedures in place to handle

problem gambling or addictive behavior, gives a private individual free reign to distribute

materials on the subject at a licensed facility. That is not what the regulations provide. Neither

the Pennsylvania Code, nor any statute, requires Mt. Airy Casino to allow the Defendant to hand

out literature, even if it is related to compulsive gambling problems. The Defendant

misinterprets the language of the portion of the Code he cited.

               The Defendant also argues that the action taken by Mt. Airy Casino violates his

constitutional right to freedom of religion since he states his website promotes faith-based

treatment for compulsive gamblers. However, a look at the facts of this case shows that the

Defendant was not ejected or excluded due to his religious beliefs. Rather, he was excluded

because he was identified as handing out literature on privately owned property in violation of an

anti-solicitation policy. The Defendant then violated this ban and was on the property again,

which constitutes criminal trespass.

               We also note that the above matters cited by the Defendant on appeal also take

issue with the reason for his exclusion from the Mt. Airy Casino. They do not provide a defense

to the fact that he was banned from the premises, received notice of such, and still chose to return

to the premises. The charge of criminal trespass does not require review of why a Defendant is




                                                 6
                                                                           Circulated 09/25/2015 12:03 PM




prohibited from being on the property. Regardless of the reason for the ejectrnent and ban from

the premises, he committed the crime of defiant trespass by returning to the property after

receiving notice not to do so.

               The Defendant also sets forth fourteen (14) paragraphs of "facts" in his Concise

Statement, many of which were not introduced into this case as testimony. We found the

witnesses and testimony for the Commonwealth credible. We found the Defendant credible as to

his admission that he had been banned from the property, that he received notice that he was

banned from the property, and that he re-entered the property on November 29, 2013. As such,

the Defendant was guilty of criminal trespass under 18 Pa. C.S.A. §3503 (b)(l).




DATED:     January7, 2015




cc:    District Attorney
       Ruben M. Collazo, pro se




                                                7